Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered April 11, 2006 in a personal injury action. The order granted the motions of defendants Rochwil Associates, formerly designated Wilmorite Inc. or “X,” an unknown entity who is the owner of the Sibley Tower Bldg, in Rochester, New York, and Millar Elevator Service Co., formerly designated as “Z,” an unknown entity who serviced these elevators during the period complained of, for summary judgment dismissing the complaint against them and denied plaintiffs motion to compel discovery.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Gorski, J.P, Martoche, Smith, Lunn and Pine, JJ.